 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+093-6-trreDeet#t65—-Fitee-HHesH Entered JO5/4 90416:52:59 ain Document—_Pa 1 of
at B5tO92 LY OLA roo Petree F+HfO S149 LAT Te oy SS TVA Se ee ee r we ee
(Rev. 04/12) ADMINISTRATIVE OFFICE GF Tr 1EUNITED STATES COURTS FOR COURT USE ONLY
TRANSCRIPT ORDER DUE DATE:
Please Read Instructions; .
1. NAME 2. PHONE NUMBER 3. DATE
Sabrina Streusand (512) 236-9901 11/5/2019
4. DELIVERY ADDRESS OR EMAIL 5, CITY 6. STATE 7. ZIP CODE
1801S. MoPac Expressway, Suite 320 Austin TX 78746
8. CASE NUMBER 9. JUDGE DATES OF PROCEEDINGS
19-10926 T. Davis io. FROM 11/5/2018 [TO 14/5/2019
12, CASE NAME LOCATION OF PROCEEDINGS
In re Orly Genger 13. clry Austin | 14. STATE TX
15. ORDER FOR
[] APPEAL [-] cRiMINAL [_] CRIMINAL JUSTICE ACT BANKRUPTCY
[__] NON-APPEAL [_] crvit [_] IN FORMA PAUPERIS [._] OTHER
16, TRANSCRIPT REQUESTED (Specify portion(s} and date(s) of proceeding(s) for which transcript is requested)
PORTIONS DATE(S) PORTION(S) DATE(S)
(i VOIR DIRE TESTIMONY (Specify Witness)
OPENING STATEMENT (Plaintiff) x
|] OPENING STATEMENT (Delendant) fa

 

14/5/19 at 11 a.m.

[|] PRE-TRIAL PROCEEDING (Spey)

 

 

 

 

 

iM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—
hia
[x] CLOSING ARGUMENT (Plaintiff) &
[X] CLOSING ARGUMENT (Defendant) 11/5/19 at 11 a.m. ty =
TH 2 Soo i
OPINION OF COURT ohT rt
[7] Jury INSTRUCTIONS [] oTHER (Speci ee om ore
; - pecify) = any td
|_| SENTENCING “fl o* = rt
[| BAIL HEARING 2 = Sg
17. ORDER ce
ORIGINAL ; 7 TT a
CATEGORY | (includes Ceritied Copy to | FIRST Copy | APRTMONAT. NO, OF PAGES ESTIMATE eds |
Clerk for Records of the Cau} ” . es a .
NO. OF COPIFS
ORDINARY ‘ LJ .
NO. OF COPIES ;
14-Day [] CJ Pe
NO. OF COPIES we
EXPEDITED CJ] tJ : .
NO. OF COPIES S
3-Day [J
NO. OF COPIES
DAILY CI: CI
NO. OF COPIES Me
HOURLY [_] LJ $ “s
REALTIME C] J
CERTIFICATION (18. & 19) a ar
By signing below, I certify that I will pay all charges : [ESTIMATE TOTAL :
{deposit plus additional). a .
18. SIGNATURE PROCESSED BY
, _ =e) _ Plone Tee
19, DATE PHONE NUMBER

[eS 2alF

io

A lo~ BLT.

 

T RANSCRIPT TO BE PREPARED. BY

Ox cepts vo neck Repec NO

: COURT ADDRESS

 

 
 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

‘DATE [C7 BY he eas es “ ol

ORNER RECEIVED o WS 1 gt ©
DEPOSIT PAID DEPOSIT PAID o2 1
TRANSCRIPT ORDERED TOTAL CHARGES 5.00
TRANSCRIPT-RECEIVED' LESS DEPOSIT ___ 0,00
ORDERING PARTY NOTIFIED | ae ea
TO PICK UP TRANSCRIPT. > TOTAL REFUNDED :
PARTY RECEIVED TRANSCRIPT TOTAL DUE » 0,00

DISTRIBUTION; COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER Cory
